                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 17-cv-03171-RM-NRN

BOARD OF COUNTY COMMISSIONERS FOR DOUGLAS COUNTY, COLORADO,

Plaintiff,

v.

CROWN CASTLE USA, INC. and
T-MOBILE WEST LLC,

Defendants.


     REPORT AND RECOMMENDATION ON THE PARTIES’ RESPECTIVE CROSS-
                    MOTIONS FOR SUMMARY JUDGMENT
       (DEFENDANTS’ MOTION DKT #61 AND PLAINTIFF’S MOTION DKT #62)


N. Reid Neureiter
United States Magistrate Judge

        Now before the Court is Plaintiff/Counter-Defendant the Board of County

Commissioners for Douglas County’s (“Plaintiff” or “Douglas County”) Motion for

Summary Judgment (Dkt. #62) and Defendants/Counter-Plaintiffs Crown Castle USA,

Inc. (“Crown Castle”) and T-Mobile West LLC’s (“T-Mobile”, and collectively with Crown

Castle, “Defendants” or “Company Defendants”) own Motion for Summary Judgment

(Dkt. #61). The Court has reviewed the motions, responses, replies, accompanying

statements of undisputed fact, and attached exhibits. In addition, the Court heard

extensive oral argument on the motions on February 4, 2019. The Court has taken

judicial notice of the Court’s file and has considered the applicable Federal Rules of

Civil Procedure and case law.
       The Court recommends that Douglas County’s Motion for Summary Judgment

(Dkt. #61) be GRANTED, and the Company Defendants’ Motion for Summary

Judgment (Dkt. 62) be DENIED.

    1. BACKGROUND

       This case involves a desire by a wireless telephone provider (T-Mobile) and a

wireless facilities infrastructure company (Crown Castle) to make modifications to an

existing cellular telephone antenna installation in Castle Rock, Douglas County,

Colorado. There is sometimes tension between the desire of cellular or wireless

telephone companies to make bigger antennas and larger facilities to expand networks

to improve cellular telephone coverage, and local governments’ desire to maintain

zoning, historic, or esthetic restrictions on the size or design of wireless antennae tower

installations. Congress has passed legislation, 1 and the Federal Communications

Commission (“FCC”) has issued implementing regulations, 2 seeking to provide

expedited mechanisms for the resolution of these competing interests. This case

reflects the tension that exists between local zoning authorities and cellular providers,

and involves application of the federal legislation and regulations intended to address

that tension.

       Douglas County initiated this action for declaratory relief on December 29, 2017.

According to the Complaint (Dkt. #1), on May 18, 2017, the Company Defendants

submitted an Eligible Facilities Request (“EFR”) application (the “Application”) “to

collocate and modify wireless facilities on an existing support structure in Douglas



1 Section 6409(a) of the Middle Class Tax Relief and Job Creation Act of 2012, codified
at 47 U.S.C. § 1455(a).
2 47 C.F.R. § 1.40001 – Wireless Facility Modifications.


                                             2
County.” (Id. ¶ 2.) The pre-existing cellular facility structure allegedly had been

designed with “stealth” features to look like a standard Douglas County utility pole,

rather than an obvious cellular tower. Douglas County says it denied the Application on

June 29, 2017, because the proposed modifications defeated the “concealment

elements” of the structure, as they would more than double the width of the top ten or

eleven feet of the existing structure. (Id. ¶¶ 2, 4.) According to Douglas County, with the

proposed modifications, rather than looking like a utility pole, the revised structure would

look like a giant marshmallow on a stick. (Id. ¶ 58.)3 The relevant FCC regulation

excepts from the expedited approval process proposed changes that defeat

“concealment elements” of a support structure. Douglas County claims its

determination was made within the 60-day period required by regulation—what the

Company Defendants call the “shot-clock.” (Id. ¶ 3.)

       Douglas County alleges that rather than challenging the adverse determination in

court as T-Mobile was entitled to do, four months later, on October 24, 2017, T-Mobile

instead “unilaterally declared the federal 60-day shot clock to have restarted,

notwithstanding the fact that the County had denied the application months earlier.” (Id.

¶ 7.) Then, when Douglas County allegedly did not make any further decision, T-Mobile

declared that the “Eligible Facilities Request was now deemed granted” pursuant to a

regulation that allows a request to a local authority to be “deemed granted” if a definitive

decision on an application is not made within the 60-day “shot-clock” period. (Id. ¶ 8.)




3In a later filing, the Company Defendants dispute the marshmallow description,
asserting instead that the updated facility would look more like a “cap on a pen” than a
“marshmallow on a stick.” (Dkt. #69 at 5-6).
                                             3
       In sum, Douglas County’s lawsuit requests a declaration that the Company

Defendants’ assertion of a “deemed granted” remedy is void, and that Company

Defendants waived any challenge to the County’s June 29, 2017 determination by

failing to timely seek relief. Alternatively, even if the Company Defendants’ May 18,

2017 application was still pending after Douglas County issued its June 29, 2017

determination, Douglas County seeks a ruling that the Company Defendants’ request

did not qualify for approval as an EFR because it changed the stealth characteristics of

the original tower, and therefore is not subject to a “deemed granted” remedy. (Id. ¶ 9.)

       The Company Defendants answered the Complaint and filed counterclaims. See

Dkt. #28 (Answer and First Amended Counterclaims). The Company Defendants

contend that Douglas County, in an effort to evade judicial review, never actually denied

the Application. (Id. at 13, ¶ 2.) The Company Defendants allege that instead, on June

29, 2017, Douglas County returned a “Pre-submittal Review,” which contained staff

comments on the Application and requested additional materials. (Id. at 19-20, ¶¶ 46,

49.) The Company Defendants argue that Douglas County’s response was not a denial

and, because it requested more information, necessarily tolled the “shot-clock”—the

limited time within which Douglas County had to issue a decision. (Id. at 20, ¶ 51.)

       On October 24, 2017, T-Mobile’s lawyer sent a letter to Douglas County

“explaining that, under federal law, the Application does not substantially change the

existing tower.” The letter declared that submission of this additional information (the

October 24 letter) restarted the “shot-clock.” (Id. ¶¶ 55-56.) Under the Company

Defendants’ formulation, the restarted “shot-clock” expired on November 18, 2017. And

so, on December 1, 2017, without any new decision by Douglas County approving or



                                             4
denying the application, the Company Defendants sent Douglas County a letter

asserting that the Application was “deemed granted” by operation of law, and

announcing they intended to commence construction. (Id. at 21, ¶¶ 60-61.)

       Count One of the Company Defendants’ Counterclaims alleges that Douglas

County violated Section 6409(a) (codified at 47 U.S.C. § 1455) and its associated

regulation, by denying and failing to approve an EFR for a modification of an existing

wireless tower that does not substantially change the physical dimensions of such tower

or base station. According to the Company Defendants, Douglas County’s failure to

approve the Application violates federal law, and therefore should be deemed granted.

       Count Two of the Company Defendants’ Counterclaims alleges that Section 6409

creates a federal right because it requires State and local governments to approve a

wireless carrier’s valid EFR application. According to the Company Defendants, by

failing to approve the Application, Douglas County has deprived the Company

Defendants of a right, privilege, or immunity secured by the Constitution and laws of the

United States (specifically the Spectrum Act), in violation of 42 U.S.C. § 1983.

       This Court previously issued a Report and Recommendation recommending that

the Company Defendants’ Section 1983 claim be dismissed (see Dkt #72) and therefore

will not address the substance of the Section 1983 claim any further. That issue is now

before Judge Moore on the Company Defendants’ objection. (See Dkt #77.)

       The Company Defendants’ third counterclaim alleges a violation of 47 U.S.C.

§332(c)(7)(B)(i)(II). That statutory provision provides that the regulation of the

placement, construction, and modification of personal wireless service facilities by any

State or local government or instrumentality thereof shall not prohibit or have the effect



                                              5
of prohibiting the provision of personal wireless services. The Company Defendants

assert that Douglas County’s alleged failure to act on the Company Defendants’

application effectively prohibits the provision of personal wireless services, in violation of

47 U.S.C. § 332(c)(7)(B)(i)(II).

       On July 7, 2018, the Company Defendants filed a Motion for Judgment on the

Pleadings (Dkt #49). That motion was fully briefed and argued, but was then effectively

superseded by the Parties’ respective motions for summary judgment. Finding the

issues raised in the Motion for Judgment on the Pleadings were better addressed via

the Parties’ summary judgment motions, on December 19, 2018, I recommended that

the Defendant’s Motion for Judgment on the Pleadings be denied without prejudice to

the legal arguments raised therein. (Dkt. #73). No one objected to that recommendation

and Judge Moore accepted and adopted it on February 19, 2019. (Dkt. #85.)

       I heard one-and-a-half hours of argument on the cross-motions for summary

judgment on February 4, 2019.

   2. LEGAL STANDARD FOR MOTION FOR SUMMARY JUDGMENT

       A motion for summary judgment serves the purpose of testing whether a trial is

required. Heideman v. S. Salt Lake City, 348 F.3d 1182, 1185 (10th Cir. 2003). A court

shall grant summary judgment if the pleadings, depositions, answers to interrogatories,

admissions, or affidavits show there is no genuine issue of material fact, and the moving

party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c). A fact is material if

it might affect the outcome of the suit under the governing substantive law. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).




                                              6
         The moving party bears the initial responsibility of providing to the court the

factual basis for its motion. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). “The

moving party may carry its initial burden either by producing affirmative evidence

negating an essential element of the nonmoving party's claim, or by showing that the

nonmoving party does not have enough evidence to carry its burden of persuasion at

trial.” Trainor v. Apollo Metal Specialties, Inc., 318 F.3d 976, 979 (10th Cir. 2002). Only

admissible evidence may be considered when ruling on a motion for summary

judgment. World of Sleep, Inc. v. La-Z-Boy Chair Co., 756 F.2d 1467, 1474 (10th Cir.

1985).

         If the movant properly supports a motion for summary judgment, the non-moving

party has the burden of showing there are issues of material fact to be determined.

Celotex, 477 U.S. at 322. That is, the opposing party may not rest on the allegations

contained in his complaint, but must respond with specific facts showing a genuine

factual issue for trial. Fed. R. Civ. P. 56(e); Scott v. Harris, 550 U.S. 372, 380 (2007)

(“The mere existence of some alleged factual dispute between the parties will not defeat

an otherwise properly supported motion for summary judgment; the requirement is that

there be no genuine issue of material fact.”); see also Hysten v. Burlington N. & Santa

Fe Ry., 296 F.3d 1177, 1180 (10th Cir. 2002). These specific facts may be shown “‘by

any of the kinds of evidentiary materials listed in Rule 56(c), except the mere pleadings

themselves.’” Pietrowski v. Town of Dibble, 134 F.3d 1006, 1008 (10th Cir. 1998)

(quoting Celotex, 477 U.S. at 324). “[T]he content of summary judgment evidence must

be generally admissible and . . . if that evidence is presented in the form of an affidavit,

the Rules of Civil Procedure specifically require a certain type of admissibility, i.e., the



                                               7
evidence must be based on personal knowledge.” Bryant v. Farmers Ins. Exch., 432

F.3d 1114, 1122 (10th Cir. 2005). “The court views the record and draws all inferences

in the light most favorable to the non-moving party.” Pepsi-Cola Bottling Co. of

Pittsburg, Inc. v. Pepsico, Inc., 431 F.3d 1241, 1255 (10th Cir. 2005).

   3. ALL MATERIAL FACTS ARE UNDISPUTED

   Counsel for both parties were asked at oral argument whether there were any

disputed material facts that conceivably might prevent the grant of summary judgment

and require a trial. Counsel for both sides were in agreement that the facts are

undisputed and a trial would serve no meaningful purpose. It is a question only of

applying the law to those undisputed facts. In other words, both sides concurred that

this litigation should be resolved on the briefs, accompanying affidavits, documents, and

exhibits, without the need for any trial testimony.

   4. ISSUE OF ALLLEGED FAILURE BY DOUGLAS COUNTY TO DISCLOSE
      CERTAIN SITE IMPROVEMENT PLAN DOCUMENTS

       In their Opposition to Douglas County’s Motion for Summary Judgment, the

Company Defendants repeatedly complain that Douglas County references Site

Improvement Plan (“SIP”) documents drafted or submitted near the time of the 2001-

2002 initial application to build the Tower. The Company Defendants insist in their

written materials that “Plaintiff failed to produce these exhibits at any point during

discovery. Accordingly, pursuant to Rule 37(c)(1), the County ‘is not allowed to use that

information . . . to supply evidence on a motion, at a hearing, or at trial . . . ’.” (Dkt. #69

at 4.) Douglas County had included the SIP documents to support Douglas County’s

position that the Tower was originally designed, approved, and constructed as a “stealth




                                                8
facility,” meaning it was designed to look like something other than an obvious cellular

tower.

         The Company Defendants argued in their papers that these SIP documents

were never disclosed. But, in fact, they were disclosed as part of Douglas County’s

initial disclosures in March of 2018. In those initial disclosures, Douglas County stated

its intention to rely on the 2001 and 2002 SIP files approving construction of the Tower.

The 2001 and 2002 SIP files were records available to the public (and the Company

Defendants) for inspection.

         After receiving the Rule 26 disclosures in March of 2018 showing Douglas

County’s intention to rely on the original SIP documents, the Company Defendants

never asked for copies of those materials and, after disclosures were made, no

documents were exchanged by either party because of the assumption that both sides

either possessed or had access to all relevant documents. In addition, at oral argument,

the Company Defendants’ counsel effectively withdrew the argument that the Court

should not consider the SIP documents, saying “I don’t think that this Court needs to

resolve that question, and I’m not pushing that.”

         The Court finds that Douglas County did properly and timely disclose its intention

to rely on the original SIP documents from 2001 and 2002. The Company Defendants

never requested copies from Douglas County and never independently sought to obtain

copies even though the documents were public records. Therefore, it is appropriate for

the Court to consider the original SIP documents in connection with the cross-motions

for summary judgment.




                                              9
   5. UNDISPUTED FACTS

      This recitation of undisputed facts comes from both Douglas County’s or the

Company Defendants’ respective statements of undisputed material facts or the replies

thereto, as well as associated supporting documents. (Dkt. #61-1; Dkt. #69-1; Dkt. #70;

Dkt. #80-1.)

   1. Crown Castle owns, operates, and maintains a network of infrastructure for the

      deployment of telecommunications facilities. T-Mobile provides “personal

      wireless services” and “wireless services” as those terms are defined under

      federal law.

   2. T-Mobile operates wireless telecommunications facilities on a structure located in

      Douglas County, at 4545 E. Highway 86, Castle Rock, Colorado (the “Tower”).

      The Tower is a 35-foot tall pole, 18 inches in diameter.

   3. T-Mobile wants to update and modernize the equipment in the Tower. There are

      gaps in T-Mobile’s coverage area for certain radiofrequency bands in the vicinity

      of the Tower, spanning an area that contains upwards of 6,500 residents. As a

      result, without updated and expanding its Tower facility, T-Mobile is not able to

      provide coverage and capacity to a significant area of Castle Rock, Colorado.

   4. Douglas County, for its part, has attempted to balance the need for the provision

      of wireless telecommunications services with the desire to preserve its unique

      visual environment by seeking to locate wireless communications facilities in a

      manner that blends with the character of the surrounding environment, and

      consistent with the requirements of federal law. Accordingly, the County has




                                           10
   enacted a Zoning Resolution that includes design standards applicable to

   personal wireless communications facilities.

5. Section 27A of Douglas County’s Zoning Resolution includes certain “stealth”

   requirements for personal wireless communications facilities, providing: “The

   construction of stealth or faux structures such as windmills, silos and light

   standards specifically to camouflage personal wireless communication facilities

   are encouraged . . . All stealth or faux structures proposed shall emulate

   architectural style, height, bulk, mass, material, and color and (sic) determined by

   the County. . . . Personal wireless communication facilities located on highly

   visible sites will only be allowed when appropriately camouflaged.” Zoning

   Resolution §27A, p.2 §2702A (Dkt. #63-2).

6. The Site Improvement Plan or “SIP” allowing for the initial construction of the

   Tower included concealment elements in the structure’s design—ensuring that it

   would look like a utility pole. The stealth design satisfied a substantial portion of

   the approval criteria applicable to such facilities as set out in Douglas County’s

   zoning resolution. During the approval process prior to the 2002 construction of

   the Tower, the Site Improvement Plan submitted to the County by the

   constructor’s consultant specified that the facility would be constructed “with a

   stealth design to match existing utility poles in the area.” Affidavit of Jeanette

   Bare at ¶15-17 (Dkt. #63-1).

7. As explained in the 2001 SIP documentation, “The proposed cell site meets the

   second order of preference by being concealed within a new 35’ stealth canister

   pole and an adjoining shed. The pole will be of similar height as the existing



                                         11
   utility poles on the property, and will be painted brown to further blend in with

   these existing poles. The shed will be painted to match the existing house on the

   property. Given these features, the cell site will blend in with its surroundings.”

   (Dkt. #63-4) (emphasis added). The same 2001 document also states that “The

   proposed cell site will be very compatible with the existing structures on the

   property. As mentioned earlier, the antennas will be concealed within a canister

   pole of similar height and color as the existing utility poles on the property.” (Id.)

   (emphasis added). The document continues, “The proposed cell site is to be

   disguised in an architecturally appropriate manner with the surrounding

   structures on the property. The antennas will be concealed within a canister pole

   of similar height and color as the existing utility poles on the property.” (Id.)

   (emphasis added).

8. Consistent with Douglas County’s approval of the Tower as a “stealth” facility

   similar in shape and height to existing Douglas County utility poles is a March 15,

   2002 letter from the Douglas County Planning staff asking that the applicant

   “verify that the proposed stealth utility pole is 18” or less in diameter, and add a

   note to that effect.” (Dkt #63-5 at 4.)

9. The Company Defendants’ own 2017 application to modify the Tower concedes

   that the existing facility includes “stealth” design components, stating the “Facility

   is a large concealed structure on the Southwest corner of the RTD Parking lot.

   All components of the wireless facility are inside the structure.” (Dkt. #63-8 at 6.)

10. In the Spring of 2017, the Company Defendants began the process of seeking to

   modify the Tower.



                                             12
11. Douglas County has an abbreviated application process for telecommunications

   applicants proposing collocation, removal, or replacement of transmission

   equipment on existing approved cellular towers pursuant to section 6409(a).

   Such an application is called an Eligible Facilities Request or “EFR,” and the

   process for the abbreviated application process is called the “EFR Process.”

   (Dkt. #63-1 (Bare Aff. ¶¶ 20-21).)

12. Applicants pursuing the EFR Process are required to submit a completed EFR

   application form; a letter of authorization from the land owner or tower owner;

   scaled plans reflecting the new facility; a description of how the proposed

   modification will comply with stealth requirements, including a photo simulation,

   for existing structures that were previously approved with stealth elements or

   conditions and the payment of the applicable fee. Douglas County Application for

   Eligible Facilities Request. (Dkt. #28-3.)

13. On April 27, 2017, Douglas County received an EFR application for the Tower

   from Brian Hess at Crown Castle, submitted on behalf of T-Mobile, including a

   cover letter with narrative describing the proposal. EFR Request by Crown Castle

   and T-Mobile dated April 27, 2017. (Dkt. #63-8.) On the same date, Crown Castle

   separately sent construction plans and the required application fee and asked for

   a copy of the original site improvement plan so the Company Defendants could

   prepare and submit scaled, redlined plans reflecting the proposed changes.

14. The modifications proposed in the Company Defendants’ EFR application would

   remedy a significant portion of the cellular and mobile device coverage gap in the

   Castle Rock, Colorado area.



                                         13
15. The application proposed adding amplifiers to the Tower, increasing the size of

   the cannister covering the antennas from 18 inches to 38 inches wide, and from

   10 feet to 11 feet high, thereby increasing the height of the tower from 35 feet to

   36 feet.

16. On May 4, 2017, Douglas County’s Planning Services staff confirmed receipt of

   the Company Defendants’ partial submission, provided a copy of the original Site

   Improvement Plan, and awaited receipt of the redline reflecting proposed

   modifications. Planning Services staff received the redlined site improvement

   plan on May 18, 2017. This completed the EFR Process application.

17. Once Douglas County received the Applicants’ redlined site improvement plan on

   May 18, 2017, the EFR process was complete and the County believed its 60-

   day regulatory time-period (the so-called “shot-clock”) for a decision to have

   begun. (Dkt. #63-1 (Bare Aff. ¶ 26).)

18. In early June, 2017, Douglas County’s Planning Manager in the Department of

   Community Development, Jeanette Bare, discussed with Crown Castle’s Brian

   Hess the fact that proposed modifications to the Tower would defeat the stealth

   design/concealment elements of the existing facilities and likely could not be

   approved through the EFR Process. (Dkt. #63-1 (Bare Aff. ¶ 27).)

19. The County and Applicants exchanged email correspondence addressing the

   County’s concerns about the Application’s compliance with the stealth

   requirements for the Tower. Crown Castle’s own Brian Hess himself noted with

   respect to the proposed Tower: “existing stealth monopole: Canister expansion




                                           14
   potentially defeats concealment element.” E-mail correspondence of June 14,

   2017 (Dkt. #63-12) (emphasis added).

20. Douglas County’s Planning Services staff and Crown Castle scheduled a

   meeting for June 22, 2017 to discuss two cell sites, one of which was the EFR

   Application for the Tower. The meeting took place at the County’s offices and

   was attended by, among others, Jeanette Bare and Crown Castle’s Brian Hess.

21. At the June 22, 2017 meeting, the Planning Services staff confirmed to Mr. Hess

   the staff’s determination that the proposed modifications in the EFR Application

   for the Tower defeated the stealth design of the Tower and could not be

   approved through the EFR process. (Dkt. #63-1 (Bare Aff. ¶ 31).)

22. Planning Services staff then discussed with Mr. Hess alternative avenues for the

   Company Defendants to pursue the desired equipment upgrades for the Tower

   and what information would be required from the Company Defendants if they

   chose to pursue an alternate, non-EFR, application process. Id.

23. On June 29, 2017, Planning Services staff sent a Pre-submittal Review

   memorandum to the Company Defendants memorializing in writing the parties’

   June 22, 2017 meeting regarding the EFR application (the “Notice”). The Notice

   expressly states that the modification proposed in the EFR Application “does not

   meet approval standards.” (Dkt. #63-14.)

24. The June 29, 2017 Notice explains that

          The original cell site was approved and constructed as a
          stealth utility pole. An expansion to 38” no longer provides a
          stealth design. The largest monopole (light pole, utility pole,
          or flag pole) which the County has approved is 24”. Even for
          a proposed 24” diameter, the County would need to evaluate
          the context of the site and its proportionality to other

                                        15
           elements of the design. In addition, the canister diameter
           should not be significantly different from that of the pole
           itself. Since the proposed design does not meet the approval
           standards, we recommend you consider alternative designs
           or locations that can accommodate the increased antennas
           and other equipment in a stealth manner. A stealth windmill
           or silo design could be an appropriate choice for this
           location.

   (Dkt. #63-14.) In other words, the Notice repeated and articulated in slightly

   different words what Crown Castle’s own representative, Mr. Hess, had himself

   conceded in prior e-mail correspondence—that the proposed cannister

   expansion likely would defeat the “concealment element” of the original pole (the

   Tower) because it would significantly expand the diameter of the size of the

   cannister at the top of the pole. As a result, the application could not be approved

   as an EFR.

25. The Notice did not state that the May 18, 2017 EFR Application was incomplete,

   nor did it identify information that should have been, but was not, submitted for

   purposes of the EFR process. The Notice was clear that because the proposed

   design was no longer a stealth design, it did not meet EFR approval standards.

   (Id.)

26. Because the application could not be processed as an EFR, the June 29, 2017

   memorandum explained further that instead, “The application will be processed

   as a Site Improvement Plan Revision.” It then gave the Company Defendants

   instructions on how to proceed with the alternative of the more formal and

   detailed Site Improvement Plan Revisions: “Please refer to the following sections

   of the Douglas County Zoning Resolution (DCZR) for direction: Section 27 – Site




                                        16
      Improvement Plan; Section 27A – Personal Wireless Communication Facility

      Design Standards.” (Dkt. 63-14 at p.11.)

27. The Company Defendants have submitted no affidavit from Crown Castle’s

      representative, Mr. Hess, nor from anyone else, suggesting that the Company

      Defendants did not understand the June 29, 2017 Notice, or were unclear about

      the fact that the June 29, 2017 Notice conveyed the unequivocal message

      (previously communicated orally to Mr. Hess on June 22, 2017) that the EFR

      application would not be approved in an expedited fashion through the EFR

      Process because the proposal changed the stealth characteristics of the Tower.

28. In an effort to facilitate the alternative avenue for approval, Planning Services

      staff forwarded documentation to be completed for a Site Improvement Plan

      revision along with the June 29 Notice. (Dkt. #63-14.) This was consistent with

      the conversations that had occurred on June 22, 2017, when Planning Services

      staff had discussed alternative avenues for the Company Defendants to pursue

      the desired equipment upgrades for the Tower, as well as what information would

      be required if the Company Defendants chose to purse an alternate application

      process. (Dkt. #63-1 at ¶31.)

29.   In approximately mid-June 2017, the Company Defendants submitted a revised

      photo simulation of the proposed modifications in their EFR Application reflecting

      the existing view of the Tower and a more accurately scaled representation of the

      proposed modification. (Dkt. #63-13.) Per the photo-simulation, the modified

      Tower depicted in the “proposed view” no longer looks like an unadorned utility

      pole, but looks instead, as Douglas County has argued in this litigation, like a



                                           17
   “marshmallow on a stick.” In short, this photo-simulation, submitted by the

   Company Defendants, confirms that the proposed modifications would defeat the

   stealth design and concealment elements of original Tower:




   (Images reproduced from Dkt. #63-13.)

30. Subsequent to June 29, 2017, Planning Services staff had a few brief email

   exchanges with Brian Hess regarding plans for the Tower to discuss alternative

   options for the equipment upgrades, but those limited communications ceased by

   mid-July 2017. The Company Defendants never pursued the alternative available

   process for a Site Improvement Plan revision for the Tower. (Dkt. #63-1 ¶33.)

31. On October 24, 2017, nearly four months after the Company Defendants

   received the June 29, 2017 Notice, Mr. Joshua Turner, Counsel for T-Mobile,

   located in Washington, D.C., sent a letter to Douglas County Planning

   Department staff (the “October 24 Letter”). (Dkt. #63-15.) The October 24 Letter

   disagreed with the County’s characterization of the proposed modifications,
                                       18
   arguing that the modifications “do not ‘substantially change’ the physical

   dimensions of the existing structure, as that term is defined in federal law.” The

   October 24 Letter specifically recognized that on June 29, 2017, Douglas County

   had written “that the proposed canister expansion defeats the concealment

   elements of the structure, and therefore the Request constitutes a substantial

   change in the structure and is not an Eligible Facilities Request under federal

   law. The County recommended that T-Mobile consider an alternative design or

   location for the structure.” (Dkt. #63-15) (emphasis added). Mr. Turner’s October

   24 Letter then argues against this position, insisting that pursuant of Section

   6409 and the FCC’s binding regulations, the proposed change to the Tower does

   not constitute a “substantial change.” (Id.)

32. Mr. Turner’s October 24 Letter insisted that the proposed change “does not

   ‘defeat the concealment elements’ of the structure,” in part because the existing

   wireless antennas are behind shrouds and the new proposed antennas would

   also be “fully concealed behind shrouds, and will not be visible to an outside

   observer. They will also continue to be mounted on a structure that resembles

   an unadorned pole.” (Id.) The October 24 Letter asserted that there would be no

   change that would “alter the design so that it no longer resembles a tall, clean,

   unadorned pole.” (Id.)

33. The October 24 Letter goes on:

          Because T-Mobile’s Request does not substantially change
          the existing wireless structure, it is an Eligible Facilities
          Request under Section 6409. The timeline for reviewing this
          Request is set by the FCC’s rules. The County has sixty
          days from the date T-Mobile submitted the Request to
          approve it. If the County fails to act by the time this “shot

                                         19
          clock” expires, the Requests [sic] is deemed granted. The
          County can toll this timeframe by providing notice within 30
          days of receipt of the Request that there is missing
          information. Here, T-Mobile completed its Request on May
          18, 2017. On June 22, 2017 [sic] the County returned its
          Presubmittal Review, requesting additional information, thus
          tolling the 60-day shot clock. This letter constitutes T-
          Mobile’s response to that request. T-Mobile is therefore
          restarting the shot clock.

   (Dkt #65-15 at p.4) (footnotes omitted).

34. On November 7, 2017, Douglas County Assistant County Attorney Chris Pratt

   responded to Mr. Turner’s October 24, 2019 letter by first stating that T-Mobile

   had no pending application to do anything within Douglas County. Mr. Pratt also

   explained again that County staff did not consider T-Mobile’s May application to

   be a valid EFR eligible for expedited handling

          because of the substantial change in appearance that would
          result in a loss of the stealth characteristics of the existing
          facility at that site. What had appeared as an innocuous
          unused pole with nothing on it (thus the “stealth”
          designation) would change into what is clearly some sort of
          wireless communications facility with a large cylinder located
          at the top. Exasperating [sic] this proposed new condition is
          the location in a highly visible and trafficked urbanized area.
          This would clearly ‘defeat the concealment elements’ as
          contemplated in 47 C.F.R. § 1.40001(b)(7)(v) and is
          therefore a ‘substantial change’ that does not qualify for
          approval under 47 U.S.C. § 1455(a)(1).

   (Dkt. #63-16.)

35. Mr. Pratt’s November 7, 2018 letter continued, noting,

          T-Mobile may still pursue building the facility sought at the
          location indicated in the presubmittal materials, but is on
          notice that in its current form, such an application would be
          processed under a Site Improvement Plan process pursuant
          to the County Zoning Resolution and that some additional
          steps to improve the stealth of the facility would likely be
          needed in order to be approved. County staff will be

                                        20
           available to help T-Mobile with this process as needed and
           desired by your client.

   (Id.)

36. Thus, in the November 7, 2017 letter, Douglas County effectively communicated

   (1) for the second time, that the Company Defendants’ application was not a

   valid EFR and was not eligible for expedited approval under Section 6409; (2)

   that because T-Mobile had never followed up on the Site Improvement Plan

   Process, there was nothing pending in November for the County to accept or

   reject; and (3) that there were alternative avenues for the Company Defendants

   to obtain approval for the modifications they sought, but that those avenues

   would be outside the EFR process.

37. Continuing the game of ping-pong correspondence, on November 14, 2017, T-

   Mobile’s counsel sent another letter to Douglas County informing the County that,

   in substance, T-Mobile disagreed with Douglas County’s EFR position, reargued

   the view that the proposed modification is not a substantial change, and asserted

   that because the County had never actually denied the EFR application and no

   longer had the ability to toll the shot clock, the County had until November 18,

   2017 to act on the application or it would be “deemed granted under Section

   6409.” (Dkt. #61-9.)

38. On December 1, 2017, the County received another letter from T-Mobile’s

   counsel. This letter declared Company Defendants’ EFR application was

   “DEEMED GRANTED” pursuant to operation of law because more than 60 days

   (including tolling) had elapsed since the filing of the EFR by the Company

   Defendants, and Douglas County allegedly had failed to act on the application.

                                        21
       (Dkt. #63-17.) The December 1, 2017 letter told Douglas County that if it wished

       to contest the “DEEMED GRANTED” notification, it had thirty days from the date

       of the notification to file a lawsuit contesting the DEEMED GRANTED status.

       Said the December 1 letter, “Failure to file a lawsuit within 30 days in a court of

       competent jurisdiction contesting the validity of the DEEMED GRANTED status

       will forever bar Douglas County from claiming that this permit application was

       DEEMED GRANTED.” (Dkt. #63-17.)

   39. Compelled by the Company Defendants’ unilateral declaration that the permit

       application was deemed granted, Douglas County filed this lawsuit on December

       29, 2017, seeking (among other things) a declaration that the assertion of the

       deemed granted remedy was void. The Company Defendants then filed their

       counterclaims.

   6. ANALYSIS OF ELIGIBLE FACILITIES REQUEST CLAIMS

          a. Substantive Legal Framework

       Section 6409 provides that “a State or local government may not deny, and shall

approve, any eligible facilities request for a modification of an existing wireless tower or

base station that does not substantially change the physical dimensions of such tower

or base station.” 47 U.S.C. § 1455(a)(1). This was consistent with the overall objective

of that legislation to expedite the construction of cellular facilities around the country.

Relatively minor modifications to extant cellular facilities were not to be unduly delayed

by bureaucratic local or state government approval processes.

       Congress did not define the terms “substantially change” in Section 6409. But the

FCC did define the terms via the rule-making process. Under the FCC’s regulations, a



                                              22
proposed modification “substantially changes the physical dimension” of an existing

tower if, in relevant part, it adds more than 10 percent or more than ten feet to the

height (whichever is greater) or adds an appurtenance larger than 20 feet, or if “[i]t

would defeat the concealment elements of the eligible support structure.” 47 C.F.R. §

1.40001(b)(7)(i), (v) (the “FCC Rule”).

       In adopting the Rule, the FCC elaborated:

       While we eliminate review procedures that are not necessary for small-
       size facilities collocated on existing structures, we do so in a manner that
       preserves local zoning requirements and rules requiring camouflage or
       concealment measures. In particular, the rules we adopt today will allow
       jurisdictions to retain their ability to protect aesthetic and safety interests.

In the Matter of Acceleration of Broadband Deployment by Improving Wireless Facilities

Siting Policies (hereinafter, “2014 Order”), 29 FCC Rcd. 12865, 12867 (2014).

       It is undisputed that the proposed physical changes to the Tower in this case fall

within dimensional changes that would not qualify as “substantial” under the FCC Rule.

So the question becomes whether, despite coming within the dimensional limitations,

the proposed changes nevertheless would defeat the “concealment elements of the

eligible support structure” under 47 C.F.R. § 1.40001(b)(7)(v). If the proposed changes

do not defeat the “concealment elements” of the Tower as it was originally constructed,

then the proposed changes are not a substantial change and Douglas County should

have approved Company Defendants’ application as a valid EFR. However, if the

proposed changes do defeat the “concealment elements” of the preexisting Tower, the

Company Defendants’ application was not a valid EFR and was not entitled to the

benefit of the expedited approval process.




                                              23
          b. The Company Defendants’ Application was not a valid EFR that the
             County was required by law to approve.

       I find that the Company Defendants’ proposed changes to the Tower would

undermine the “concealment elements” of the original structure. Therefore, the

Company Defendants’ application was not a valid Eligible Facilities Request pursuant to

the FCC Rule. See 47 C.F.R. § 1.40001(b)(7)(v). Because the proposed changes to

the Tower tended to undermine the “concealment elements” of the original structure, the

changes constituted a “substantial change,” and Douglas County was under no legal

obligation to approve it under Section 6409 [47 U.S.C. § 1455(a)(1)].

       My reasoning is simple. In its 2014 Infrastructure Order, the FCC explained that

“in the context of a modification request related to concealed or ‘stealth’-designed

facilities—i.e., facilities designed to look like some feature other than a wireless tower or

base station—any change that defeats the concealment elements of such facilities

would be considered a ‘substantial change’ under Section 6409(a).” 2014 Order, 29

FCC Rcd. at 12950, ¶ 200.

       In this case, it is undisputed that the original Tower was designed with stealth

characteristics. It was intended to look like “some feature other than a wireless tower or

base station”; specifically, it was designed to look like an unadorned utility pole, not

readily recognizable as a cellular antenna tower. The original 2001-2002 SIP

documents confirm this was the case. The photo-simulation, duplicated above, also

confirms that the original pole looks like an unadorned utility pole. The pole with the

proposed modifications does not. Early on in the application process, Crown Castle’s

own representative, Mr. Hess, recognized this reality with respect to the proposed




                                             24
Tower by noting: “existing stealth monopole: Canister expansion potentially defeats

concealment element.” (Dkt. #63-12.)

       And even the Company Defendants’ own counsel acknowledged at oral

argument that the original pole was intended to have stealth characteristics: “We have

never taken the position that there are not concealment elements associated with this

pole. We concede that there are concealment elements at issue here. We concede, in

fact, that you can read generously, the initial approval as having a couple of different

sorts of concealment elements that it had in mind.” See FTR recording of Oral Argument

of February 4, 2019 at 3:15:21 pm - 3:23:21 pm. But this concession by the Company

Defendants was limited to the fact that there were purportedly only three identifiable

concealment elements associated with the original approval: height (generally the same

height as other utility poles in the area), color, and the fact that the antennae were to be

concealed behind a shroud. The Company Defendants argue that because all three of

these discrete concealment elements are maintained with the proposed modified facility,

the proposal did not defeat the “concealment elements” of the original pole.

       But the Company Defendants ignore the critical point. First, the undisputed facts

show, based on documentation from 2001, that the original pole was intended to look

like other utility poles in the area—not just because of height and color, but because it

was the shape of a utility pole, and was intended to be a similar diameter to other utility

poles. (See Dkt #63-4 (explaining that the pole will be “disguised in an architecturally

appropriate manner with the surrounding structures of the property” and “will be of

similar height as the existing utility poles on the property, and will be painted brown to

further blend in with these existing poles”); Dkt #63-5 (describing the pole as “a stealth



                                             25
utility pole” and seeking confirmation that the “proposed stealth utility pole is 18” or less

in diameter”).) Maintaining the shroud, the height, and color, while dramatically

changing the silhouette of the top portion of the structure does not maintain the stealth

or concealment elements of the original utility pole design. I therefore find, as a matter

of law and undisputed fact, that the proposed Tower design, with the significantly larger

diameter canister on top of the relatively thin support structure, does not look like an

unadorned utility pole. It would not look like other utility poles in the area and, if

constructed, would defeat the concealment elements of the original Tower. For that

reason, Douglas County was correct in recognizing that the Company Defendants’

application was not a valid EFR. The Company Defendants have submitted no evidence

that would contradict this conclusion.

       The Company Defendants argue that accepting Douglas County’s position in this

case would allow localities to be able to “unilaterally (and retroactively) designate which

aspects of a facility’s design are ‘concealment elements,’” and would also give localities

“the subjective discretion to determine when an otherwise-permissible change in size

renders a pole insufficiently pole-like.” (Dkt #61 at 8.) The Company Defendants further

argue that “a subjective standard of this kind, leaving localities with nearly complete

discretion to reject modifications regardless of size and scope, is completely

inconsistent with the 2014 Order.” (Id.) I reject this proposition. There is nothing

“unilateral” or “retroactive” about the designation of the concealment aspect of this

Tower’s design. It originally was designed 18 years ago to look like a utility pole. The

documentation proves it. There is no evidence in the record to suggest that, with an 18-

inch diameter, it does not look like other utility poles in the Castle Rock area. Similarly,



                                              26
there is nothing subjective about the conclusion by Douglas County that, with a 38-inch

diameter cannister on top, the Tower will no longer look like other utility poles in the

area. A glance at the photo-simulation submitted by the Company Defendants confirms

this reality. This is an objective, not a subjective, conclusion of fact.

           c. Procedural Legal Framework of the “Deemed Grant” remedy.

       The Company Defendants argue that even if their submission were not a valid

EFR and Douglas County had no initial legal obligation to approve it, the Company

Defendants should nevertheless prevail in this case based on the “deemed grant”

remedy available under the FCC Rule.

       The FCC requires that localities approve a valid EFR application within 60 days.

See 47 C.F.R. § 1.40001(c)(2) (“Within 60 days of the date on which an applicant

submits a request seeking approval under this section, the State or local government

shall approve the application unless it determines that the application is not covered by

this section.”) (emphasis added). “The 60-day period begins to run when the application

is filed, and may be tolled only by mutual agreement or in cases where the reviewing

State or local government determines that the application is incomplete.” Id. § 1.40001

(c)(3). To toll the timeframe, the locality must provide written notice to the applicant and

clearly and specifically delineate all missing documents or information. Id. § 1.40001

(c)(3)(i). If tolled due to incompleteness, the timeframe for review begins running again

when the applicant makes a supplemental submission in response to the locality’s

notice of incompleteness. Id. at § 1.40001 (c)(3)(ii).

       If the locality fails to act on an EFR, the FCC Rule provides that the request will

be deemed granted:



                                              27
       Failure to Act: In the event the reviewing State or local government fails
       to approve or deny a request seeking approval under this section within
       the timeframe for review (accounting for any tolling), the request will be
       deemed granted. The deemed grant does not become effective until the
       applicant notifies the applicable reviewing authority in writing after the
       review period has expired (accounting for any tolling) that the application
       has been deemed granted.

Id. at § 1.40001 (c)(4). Per the 2014 Order, this entire deemed grant process is

designed to reduce delays in the review process and facilitate the rapid deployment of

wireless infrastructure. 2014 Order at 12872, ¶15.

       In light of this regulatory framework, the basic question here is whether Douglas

County failed to act on the Company Defendant’s EFR application. If Douglas County

did fail to act within the timeframe provided for review, then the application arguably

may have been deemed granted, even if it was never a valid EFR in the first place.

          d. Douglas County Acted on the Company Defendants’ EFR application
             in a timely way.

       I find, based on the undisputed facts, that Douglas County properly acted on the

Company Defendants’ EFR application by informing them, in writing, on June 29, 2017

that the application failed to meet EFR approval standards because it defeated the

stealth characteristics of the pole as originally designed. This was consistent with the

message that was conveyed at the June 22, 2017, meeting with Crown Castle’s Mr.

Hess. It is not plausible that the Company Defendants did not know or understand, on

receipt of the June 29, 2017 Notice, that the County had not approved and would not be

approving the application as an EFR. And, in fact, it is telling that the Company

Defendants provide no affidavit from their own representative, or any other evidence of

any kind, expressing any alleged “confusion” about Douglas County’s alleged non-

decision regarding the EFR Application.

                                            28
       Douglas County properly communicated within the requisite 60 days its view that

the EFR was not valid. This is what is required under the FCC regulation: per §

1.40001(c)(2), “Within 60 days of the date on which an applicant submits a request

seeking approval under this section, the State or local government shall approve the

application unless it determines that the application is not covered by this section.”

(emphasis added). Here, Douglas County “determined that the application is not

covered by this section,” and communicated that fact to the Company Defendants within

the requisite 60 days. In this respect, I find that Douglas County did properly “act” on the

application within the meaning of Section 6409(a) as implemented in § 1.40001 (c)(4).

       The Company Defendants complain that Douglas County did not use the “magic”

words: “deny” or “denial.” But the message was clear. And I do not find that any more

specific language was required to communicate a denial based on the County’s view

that this was not a valid EFR. See T-Mobile South, LLC v. City of Roswell, 135 S. Ct.

808, 815-16 (2015) (explaining that related provisions in Section 704 of the

Telecommunications Act of 1996 requiring that determinations be made in writing and

that the reason(s) for the determination be provided, do not specify a particular form or

format, the reasons need not be elaborate or sophisticated, and that the explanation

must simply be clear enough to permit judicial review, noting that the rule “ought not to

unduly burden localities”).

       Moreover, the Company Defendants’ counsel admitted the clear meaning of

Douglas County’s June 29 Notice at oral argument. When, during argument, I read

aloud a portion of the June 29 Notice from Douglas County explaining that the proposed

modifications changed the stealth characteristics of the Tower and therefore did not



                                            29
meet approval standards, counsel acknowledged, “It is clear from that, that the County

believes that this is not properly filed as an EFR. I completely agree that that is an

accurate statement of what staff’s opinion of what our application was.” See FTR

recording of Oral Argument of February 4, 2019. I therefore find that Douglas County

timely acted on the Application by conveying the message, in writing, on June 29, 2017,

that the EFR application did not meet approval standards because it changed the

stealth characteristics of the pole.

       Again, the Company Defendants have submitted no affidavit from any actual

participant in the negotiations with Douglas County to suggest that they did not

understand the meaning of the June 29, 2017 Notice, or that Douglas County had sent

some kind of mixed message about whether the EFR application (as an EFR entitled to

expedited review) was still under consideration after June 29, 2017. The silence of Mr.

Hess speaks volumes.

          e. Because Douglas County acted on the EFR within 60 days by
             unequivocally stating in writing the application was not a valid EFR,
             the purported “deemed grant” is void.

       After receiving the June 29, 2017 Notice from the County explaining the

application could not be approved as an EFR (which followed up on the June 22, 2017

meeting which had communicated the same message), the Douglas County Defendants

sent in a revised photo-simulation, consistent with the County’s alternative suggestion

that the Company Defendants could pursue a modification of the Tower via the more

formal SIP process. And then the Company Defendants did nothing until nearly four

months had passed after June 29, 2017, when the Company Defendants’ lawyer sent

what can only be characterized as a factually challenged October 24, 2017 letter.



                                            30
       The October 24 letter from the Company Defendants’ counsel was not accurate

in material respects. Contrary to the letter’s assertions, the County did not request

additional information to supplement the EFR application on June 22, 2017 (or in the

June 29, 2017 Notice). And the County had made no mention of tolling any shot clock.

The Company Defendants’ October 24 letter did not provide any additional factual

information in response to any information requests; it only provided legal argument.

And there was no basis for T-Mobile to unilaterally claim that it had either stopped or

restarted the “shot-clock” to demand a decision from the County, when the County had

already decided and communicated to the Company Defendants’ that the application

was not a valid EFR. Per regulation, the “shot-clock” could only be tolled by mutual

agreement or when the locality deemed the EFR application incomplete. 47 C.F.R. §

1.40001(c)(3). Neither of these conditions applied. 4



4 It is not immediately clear why the Company Defendants sought to fabricate a non-
existent agreement to toll the shot clock. It may have been because they had waited too
long to make a court challenge to Douglas County’s June 29, 2017 adverse
determination. Per the FCC’s guidance, an adversely affected applicant whose EFR is
not approved should sue within 30 days of the determination:

       However, given the foregoing Federal interest reflected in Section
       6409(a), it would appear that the basis for equitable judicial remedies
       would diminish significantly absent prompt action by the aggrieved party.
       In our judgment, based on the record established in this proceeding, we
       find no reason why (absent a tolling agreement by parties seeking to
       resolve their differences) such claims cannot and should not be brought
       within 30 days of the date of the relevant event (i.e., the date of the denial
       of the application or the date of the notification by the applicant to the
       State or local authority of a deemed grant in accordance with our rules).

2014 Order, 29 FCC Rcd. at 12963-64, ¶ 236. Because “30 days of the date of the
relevant event” (June 29) had long passed, the only basis for suing, or alternatively,
asserting a deemed grant, as late as October, would have been if there had been an
agreement to toll the 60-day shot-clock. Douglas County makes an argument that the
Company Defendants waived their right to any relief, including “deemed grant” relief, by
                                             31
       But even if, somehow, the Company Defendants had not gotten the message on

the June 29, 2017 then, at the very least, they should have gotten the message when

Douglas County responded in writing on November 7, 2017 and repeated Douglas

County’s position that the Company’s Defendants’ submission was not a valid EFR:

       What had appeared as an innocuous unused pole with nothing on it (thus
       the “stealth” designation) would change into what is clearly some sort of
       wireless communications facility with a large cylinder located at the top.
       Exasperating [sic] this proposed new condition is the location in a highly
       visible and trafficked urbanized area. This would clearly ‘defeat the
       concealment elements’ as contemplated in 47 C.F.R. § 1.40001(b)(7)(v)
       and is therefore a ‘substantial change’ that does not qualify for approval
       under 47 U.S.C. § 1455(a)(1).

(Dkt. #63-16) (emphasis added). It is true that this November 7, 2017 letter again does

not explicitly use the words “denial” or “deny,” but the phrase “does not qualify for

approval under 47 U.S.C. § 1455(a)(1)” conveys substantially the same meaning. By

this letter, Douglas County again communicated that it had made its determination

against the Company Defendants’ EFR, but nevertheless welcomed a more formal and

detailed Site Improvement Plan revision submission.

       But even this was not enough for the Company Defendants, who responded on

November 14, 2017 (again via counsel), that the shot clock continued to run, making the

threat that “the County has until November 18, 2017 to act on T-Mobile’s application, or

it will be deemed granted under Section 6409.” (Dkt. 61-9 at 3.)

       Reading this correspondence in sequence brings to mind the famously absurd

Monty Python “Dead Parrot” sketch. There, the dissatisfied purchaser of a demonstrably

deceased parrot returns the carcass to the pet store, and the shop owner insists,



waiting for four months without there having been any tolling agreement. Because I
decide in Douglas County’s favor for other reasons, I do not reach this waiver issue.
                                             32
against all evidence and more and more ridiculously, that the bird is not dead at all, but

“resting,” “stunned,” or merely “pining for the fjords.” 5 Like the willfully blind pet shop

owner, the Company Defendants continue to insist, even to this day, that their EFR

application was never acted upon, when the undisputed facts show that Douglas County

had both orally and twice in writing explained that the application “did not qualify for

[EFR] approval” because it changed the stealth characteristics of the Tower.

       In light of the undisputed facts, I find no legal or factual basis for the Company

Defendants’ attempted imposition of the deemed grant remedy. To this judge, it appears

to have been a bullying tactic to force Douglas County into court as the Plaintiff bearing

the burden of proof when, for its part, Douglas County had acted in a timely and

appropriate fashion all along. Indeed, the Company Defendants’ brief provides a hint of

why they tried to impose the “deemed grant” remedy, thereby forcing Douglas County to

bring suit. See Company Defendants’ Opposition to Plaintiff’s Summary Judgment

Motion (Dkt. #69 at 2) (suggesting that because Douglas County plays the role of

plaintiff challenging the deemed grant, Douglas County “bears the burden to prove that

‘the underlying application did not meet the criteria in Section 6409(a) for mandatory

approval . . . or for other reasons is not appropriately ‘deemed granted.’”)(citing 2014

Order at 12962, ¶ 231). The Company Defendants also present no evidence to explain

why they waited four months before issuing a legal letter propounding the dubious

“shot-clock tolling” theory, when they claim their only interest had been the expeditious

installation of new Tower equipment. Had there really been a lack of clarity about the



5For a transcript of this famous sketch, see
https://web.archive.org/web/20121012135336/http://www.mtholyoke.edu/~ebarnes/pyth
on/dead-parrot.htm
                                              33
what the June 29, 2017 Notice meant, someone from the Company Defendants’

business operations could have picked up the telephone, called Douglas County

planning staff, and asked the question. In any event, after sending the shot-clock tolling

letter, the Company Defendants got a letter back from Douglas County’s counsel on

November 7, 2017 explaining again that the EFR was not subject to approval. This

second written communication from Douglas County fell within the supposed

(unilaterally) tolled shot-clock. This is a second reason why the imposition of the

deemed grant remedy was inappropriate.

       For the above reasons, I find that the “deemed grant” remedy which the

Company Defendants sought to impose is void and without effect.

   7. Douglas County is entitled to summary judgment on the Company
      Defendants’ Claim under 47 U.S.C. § 332(c)(7)(B)(i)(II).

       The Company Defendants also claim that they are entitled to relief under Section

704 of the Telecommunications Act of 1996 (“TCA”), 47 U.S.C. § 332 (c)(7)(B)(i)(II).

This statute provides that a locality’s regulation of the “placement, construction, and

modification of personal wireless service facilities. . . shall not prohibit or have the effect

of prohibiting the provision of personal wireless services.”

       One historic test for whether a locality has violated 47 U.S.C. § 332 (c)(7)(B)(i)(II)

is for the applicant to demonstrate that (1) preventing construction of the proposed

facilities prevents the cellular provider entity from closing a “significant gap” in existing

services; and (2) the proposed facilities were the “least intrusive means” of closing the

gap. AT&T Mobility Servs., LLC v. Vill. of Corrales, 642 F. App’x 886, 889 (10th Cir.

2016). Other courts have recognized that such an unlawful prohibition may occur where

“further reasonable efforts [by the applicant] are so likely to be fruitless that it is a waste

                                              34
of time to even try.” Nat’l Tower, LLC v. Plainville Zoning Bd. Of Appeals, 297 F.3d 14,

20 (1st Cir. 2002) (quoting Town of Amherst, N.H. v. Omnipoint Commc’ns Enters., 173

F.3d 9, 14 (1st Cir. 1999)) “Setting out criteria under the zoning law that no one could

ever meet” is another example of an effective prohibition that would be unlawful under

this statute. Nat’l Tower, 297 F.3d at 23. See also Nextel West Corp. v. Town of

Edgewood, New Mexico, 479 F.Supp.2d 1219 (D. N. Mex. 2006) (laying out standard

and granting summary judgment in cellular provider’s favor, after finding that locality had

effectively prohibited the provision of personal wireless services in denying special use

permit for proposed antenna array).

       The Company Defendants cite a 2018 FCC Infrastructure Order, WT Dkt. Nos.

17-79, 17-84, FCC 18-13, ¶16 (rel. Sept. 27, 2018), for the proposition that the “least

intrusive means” should no longer be part of the test for whether there is an effective

prohibition, but also argue that, under the undisputed facts in this case, modifying the

existing Tower is indisputably the least intrusive means for closing the existing coverage

gap. (See Dkt. #61 at 18 n.3.)

       While there may be a significant gap in coverage in the Castle Rock, Colorado

area, the Company Defendants have provided no evidence at all that Douglas County’s

regulations “have the effect of prohibiting the provision of personal wireless services.”

       The Company Defendants have not shown that they even tried to apply under

the County’s normal [non-EFR] SIP revision process, and have not demonstrated that

additional reasonable efforts to obtain approval from the County would be “fruitless.”

The evidence shows only that the Company Defendants’ Application, as submitted, was

not a valid EFR and was not entitled to expedited EFR approval. The undisputed



                                            35
evidence also shows that Douglas County repeatedly suggested that the Company

Defendants submit a more formal application for modification of the existing Tower via

the SIP revision process. The Company Defendants never did that—electing instead to

try to impose the “deemed grant” remedy.

       Thus, there is no evidence at all that if the Company Defendants had tried to

submit a revised SIP, that such an application would have been unreasonably denied by

Douglas County. See Town of Amherst, 173 F.3d at 14 (finding the carrier had failed to

show “such fixed hostility” by the town board that one could conclude further

applications would be useless where board members expressed concern about height

of a proposed tower but indicated that they would welcome negotiations for alternatives

with the carrier). Neither have the Company Defendants submitted any legal authority to

suggest that they are entitled to circumvent entirely a locality’s SIP revision zoning

process without even trying and to get court relief merely by showing there is an existing

substantial gap in coverage, without presenting the issue to the locality in the first

instance.

       The Company Defendants assert that requiring the Company Defendants to

actually go through the SIP revision process would be “elevating form over substance”

and also argue that “forcing the Defendants to go through the discretionary process by

the County will not make the [coverage] gap less significant, nor will it make the other

alternatives less intrusive.” (Dkt. #69 at 20.)

       But the Company Defendants again miss the point. In Section 704 of the

Telecommunications Act (“TCA”) (codified at 47 U.S.C. § 332(c)(7)), on which this claim

is based, Congress sought to expressly preserve the traditional authority enjoyed by



                                              36
state and local governments to regulate land use and zoning, while imposing certain

“substantive and procedural limitations upon the authority of state or local governments

to regulate the construction of facilities for wireless communication services.” Preferred

Sites LLC v. Troup County, 296 F.3d 1210, 1214-15 (11th Cir. 2002). See also

Omnipoint Commc’ns, Inc. v. City of White Plains, 430 F.3d 529, 531 (2d Cir. 2005)

(“The TCA thus strikes a balance between ‘two competing aims–to facilitate nationally

the growth of wireless telephone service and to maintain substantial local control over

siting of towers.’”) (quoting Town of Amherst, 173 F.3d at 13). See also Sw. Bell Mobile

Sys., Inc. v. Todd, 244 F.3d 51, 57 (1st Cir. 2001) (explaining that the procedural and

substantive limitations of the TCA “subject local governments to an outer limit upon their

ability to regulate personal wireless services land use issues”) (internal quotations and

alterations omitted). Section 704 does not contemplate that a telecommunications

company can avoid local zoning processes altogether by merely by showing a

substantial gap in coverage. No case cited by the Company Defendants provides such

relief.

          To get relief under Section 704 of the TCA, the Company Defendants must show

that Douglas County actually “prohibited” the installation of a facility which might close a

significant coverage gap. Because the Company Defendants have not availed

themselves of the normal available zoning processes, despite Douglas County’s

encouragement to do so, the Company Defendants cannot show and have not shown

that, to date, Douglas County’s conduct “prohibited” or “had the effect of prohibiting”

anything.




                                             37
       I therefore conclude that the Company Defendants have failed to show that they

are entitled to relief under 47 U.S.C. § 332 (c)(7)(B)(i)(II).

                                       CONCLUSION

       I therefore RECOMMEND that Douglas County’s Motion for Summary Judgment

(Dkt. #32) be GRANTED, and that the Company Defendants’ Motion for Summary

Judgment (Dkt. # 61) be DENIED.

       I further RECOMMEND that judgment be entered in favor of Douglas County on

its declaratory judgment claim that the “DEEMED GRANTED” remedy is void and of no

effect. I also RECOMMEND that judgment be entered in favor of Douglas County and

against the Company Defendants on Douglas County’s declaratory judgment claim that

the Company Defendants’ May 18, 2017 Application was not covered by Section

6409(a) and the FCC Rule implementing that statute because the proposed

modifications to the Tower defeated the concealment elements of the eligible support

structure.

       I further RECOMMEND that judgment be entered against the Company

Defendants and in favor of Douglas County with respect to the Company Defendants’

Counterclaim Count One (Violation of 47 U.S.C. § 1455); Counterclaim Count Two

(Violation of 42 U.S.C. § 1983); and Counterclaim Count Three (violation of 47 U.S.C. §

332(c)(7)(B)(i)(II)).

       Finally, I previously recommended that Counterclaim Two of the Company

Defendants’ Counterclaims, relating to 42 U.S.C. § 1983, be dismissed. However, In

light of my conclusions here that Douglas County violated no federal law in declining to

approve the Company Defendants’ EFR Application, there is no basis at all for



                                              38
imposition of liability under § 1983, whether or not my prior recommendation to dismiss

the §1983 claim is accepted.

      NOTICE: Pursuant to 28 U.S.C. § 636(b)(1)(C) and Fed. R. Civ. P. 72(b)(2),

the parties have fourteen (14) days after service of this recommendation to serve

and file specific written objections to the above recommendation with the District

Judge assigned to the case. A party may respond to another party’s objections

within fourteen (14) days after being served with a copy. The District Judge need

not consider frivolous, conclusive, or general objections. A party’s failure to file

and serve such written, specific objections waives de novo review of the

recommendation by the District Judge, Thomas v. Arn, 474 U.S. 140, 148-53

(1985), and also waives appellate review of both factual and legal questions.

Makin v. Colorado Dep’t of Corrections, 183 F.3d 1205, 1210 (10th Cir. 1999);

Talley v. Hesse, 91 F.3d 1411, 1412-13 (10th Cir. 1996).

                                        BY THE COURT


Date: March 4, 2019
      Denver, Colorado                  N. Reid Neureiter
                                        United States Magistrate Judge




                                           39
